Citation Nr: 0113138	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  95-11 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for liver disability, 
variously characterized.

2.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel




INTRODUCTION

The veteran served on active duty from August 1971 to August 
1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the San Juan, the 
Commonwealth of Puerto Rico, Department of Veterans (VA), 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims on appeal had been obtained.

2.  The veteran's service medical records reflect that he was 
hospitalized for treatment of viral hepatitis in 1973.

3.  The RO previously denied entitlement to service 
connection for hepatitis (claimed as a liver condition) in a 
July 1981 rating decision; there was no evidence of viral 
hepatitis or residual disability at that time.  The veteran 
did not appeal within one year of being notified.

4.  Probative evidence has been submitted since the July 1981 
rating action as there is now medical evidence of current 
liver disability.

5.  A clear preponderance of the evidence reflects that the 
veteran's current liver disease, variously characterized as 
hepatitis C and/or cirrhosis has no relationship to the viral 
hepatitis diagnosed during military service.

6.  The veteran's bronchial asthma is productive of chest 
tightness, shortness of breath, productive cough and 
excessive tiredness.  It is controlled by medication and 
inhalants.  Chest x-rays revealed a hyperaerated lung field.  
He did not submit any medical evidence establishing that he 
requires monthly visits to a physician for care of 
exacerbations or intermittent courses of systemic 
corticosteroids.  A February 2000 Pulmonary Function test 
report revealed pre-drug FEV-1 levels to be 76 percent of 
that predicted, and FEV-1/FVC to be 60 percent.


CONCLUSIONS OF LAW

1.  The July 1981 rating decision, which denied entitlement 
to service connection for liver disability is final.  
38 U.S.C. § 4005 (1976); 38 C.F.R. § 19.153 (1980); currently 
38 U.S.C.A. § 7105 (West 1991); 20.302, 20.1103 (2000).

2.  Medical evidence submitted since the July 1981 rating 
decision denying service connection for liver disability is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  The veteran's current liver disability, variously 
characterized as hepatitis C and/or cirrhosis is not shown to 
have been incurred in or aggravated by military service, nor 
may cirrhosis of the liver be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

4.  The criteria for a disability evaluation in excess of 30 
percent for bronchial asthma have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.97, Diagnostic Code (DC) 6602 (effective before 
and after October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC 
or Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In the circumstances of this case, however, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  In this case, the RO has 
obtained a VA medical nexus opinion with regard to the 
veteran's hepatitis.  Additionally, the veteran has already 
been afforded the pulmonary function tests required by the 
new regulations.  An adequate pulmonary examination with 
regard to the nature and extent of the veteran's service-
connected disorder has also been obtained.  Moreover, the 
veteran has been specifically apprised of the evidence 
considered in rating decisions, as well as the statements of 
the case and supplemental statements of the case.  Insofar as 
neither the veteran nor his accredited representative have 
indicated that there is any additional information that may 
be available or necessary to a decision on his claims, the 
Board finds that the Department has satisfied the duty to 
assist in the development of these claims.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-2098 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Service Connection

i.  Propriety of reopening the claim

As noted above, the San Juan VARO denied entitlement to 
service connection for hepatitis (claimed as a liver 
condition) in a July 1981 rating decision based on a finding 
that there was no medical evidence of residual or current 
disability.  The veteran was informed of this adverse 
determination, as well as his procedural and appellate rights 
by VA letter dated July 23, 1981.  He did not initiate an 
appeal, and the decision became final.

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  Although the RO's 1998 
rating decision indicated that a reopened claim had been 
received, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that the question of 
finality affects the jurisdiction of the Board.  That is, 
whether the RO considered the issue or not, the Board is 
required to determine whether new and material evidence has 
been presented when a claim has been previously disallowed 
based upon the same factual basis.  See Barnett v. Brown, 83 
F.3d 1380 (Fed.Cir. 1996).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) - The Court 
has held that materiality contemplates evidence that 
"tend[s] to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).

After a contemporaneous review of the record, the Board finds 
that the appellant has submitted new and material evidence 
such as to reopen his claim for service connection for 
hepatitis.  Although the veteran was hospitalized for 
treatment of hepatitis in service, the RO previously denied 
his application for service connection as the evidence then 
of record did not reflect a current diagnosis of hepatitis or 
residual disability .  In conjunction this application to 
reopen, however, VA and private medical records both reflect 
a current diagnosis of hepatitis C.  The Board finds that 
these medical records are "new" since they were not 
available for review in 1981, and are "material" since they 
relate directly to the specified basis for the previous 
denial.  Therefore, as the Board finds the evidence added to 
the record is "new and material" as to the appellant's 
liver disability claim, the claim is reopened.  See 38 C.F.R. 
§ 3.156 (2000).

ii.  De Novo Review

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000).  Where a veteran has served for 90 days or more 
during a period of war, and cirrhosis of the liver becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, it shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

Review of the record included the veteran's service medical 
records, which show that he had a normal clinical evaluation, 
save a left forearm scar, on enlistment examination in July 
1971.  A clinical record indicates that he was hospitalized 
for viral hepatitis from June 28, 1973 to August 13, 1973.  
He was separated from military service on the day following 
hospital discharge.

An April 1981 examination report reflects, in pertinent part, 
that neither the liver nor the spleen were palpable.  There 
was tenderness in the right upper quadrant of the abdomen, 
under the costal border, but no mass was found.  Liver 
function tests were normal.  The diagnoses included history 
of hepatitis with no residuals.

The San Juan VARO denied entitlement to service connection 
for hepatitis (claimed as a liver condition) in a July 1981 
rating decision.  The veteran did not initiate an initiate an 
appeal, and the decision became final.

In conjunction with the present appeal, the veteran submitted 
copies of treatment records developed by the Centro de 
Diagnostico y Tratamiento de Humacao between October 1989 and 
August 1993.  These records reflect treatment on occasion for 
alcohol abuse, hepatitis and questionable cirrhosis of the 
liver.

An August 1998 VA medical statement certified that the 
veteran was seen with positive evidence of a hepatitis C 
infection in June 1998.  The examiner indicated that the test 
for confirmation of a hepatitis C infection had only been 
available for the previous 5- 10 years; therefore, this 
infection might have been present at the time of the 
veteran's hepatitis B infection.

A February 1999 statement developed by a Dr. Peguero-
Fernandez certified treatment of the veteran for hepatitis 
and a possible cirrhosis of the liver in October 1989.  At 
that time, laboratory testing was positive for hepatitis B 
and C.  The doctor indicated that the veteran said that he 
had the same condition during military service; thus, the 
doctor felt that this condition was same one.

In June 2000, the veteran was afforded a VA liver examination 
to determine whether a relationship exists between the 
hepatitis that he had in service and current hepatitis C.  
The examiner indicated that the veteran's claims folder was 
available and reviewed prior to the evaluation.  The veteran 
gave a history of hepatitis-B diagnosed in service.  The 
examiner further noted that the veteran's post-service 
medical records included an October 1989 hepatitis profile 
ordered by Dr. Peguero-Fernandez, which indicated the 
presence of a reactive hepatitis-B surface and core 
antibodies and also hepatitis-A virus IgG.  On physical 
examination, the veteran was described as a well nourished, 
well developed individual in no apparent acute distress.  
However, the examiner noted that he looked anxious.  His 
chest was symmetric to expansion, and his lungs were clear to 
auscultation.  He had a regular heart rhythm, with no S3.  
His abdomen had a normal peristalsis, and was described as 
being soft and depressible.  Hepatomegaly was indicated.  
There was no edema or cyanosis of the extremities.  There was 
also no evidence of ascites on physical examination.  The 
veteran gave no history of weight changes, steatorrhea, 
malabsorption or malnutrition.  He also denied hematesis or 
melena.  The liver was enlarged, but without superficial 
abdominal veins.  There was adequate muscle strength without 
wasting.  No other signs of liver disease were shown on 
physical examination.  

A liver and spleen scan was normal.  Abdominal sonogram, 
however, indicated hepatomegaly with homogenous structure,  
Liver profile, urinalysis, CBC, differential, and PT/PTT 
testing were all reported as essentially normal.  Regarding 
hepatitis-B serologic markers, the examiner noted that 
hepatitis-B Core and surface antibodies were reported as 
positive since April 1998; hepatitis-B surface antigen was 
reported as negative.  Regarding the hepatitis-C virus, the 
examiner noted that it had been reported positive since June 
1998.  Although the veteran denied history for any risk 
factor for the acquisition of hepatitis, the examiner noted 
that according to the March 1998 rating decision, he was 
being treated for substance abuse disorder at a local health 
center; the examiner further indicated that this is the only 
identified risk factor for acquisition of hepatitis in this 
veteran.  The diagnoses were status post hepatitis-A, 
previous exposure to hepatitis-B and hepatitis-C.  The 
examiner remarked that, after review of the service medical 
records, copies of medical records and laboratories, the 
hepatitis that the veteran had during military service, which 
was diagnosed as viral hepatitis (probably A or B), has no 
relationship with current hepatitis-C.

It is essentially contended that because the veteran's 
private physician has indicated that his current hepatitis is 
related to that suffered in service, the Board must resolve 
doubt in the veteran's favor and grant this appeal.  It is 
noted, however, that this assertion misconceives the role of 
the Board.  The Board has a duty to assess the credibility 
and weight to be given to evidence.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The Court has stated that while 
it is true that the [Board] is not free to ignore the opinion 
of the treating physician, the [Board] is certainly free to 
discount the credibility of the physician's statement."  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  In this 
regard, the Court has indicated greater weight may be placed 
on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In the instant case, the Board 
notes that the June 2000 VA medical opinion is a detailed 
reasoned response based on a review and analysis of the 
entire record, and the examiner referred to specific events 
and medical history to support her conclusion that the 
veteran's present hepatitis-C is not related to the viral 
hepatitis that he suffered during military service.  The 
veteran's private medical examiners, on the other hand, 
relied primarily on a medical history provided by the veteran 
and did not refer to the clinical foundations relied upon in 
forming their opinions.

The Board has also considered the contentions of the veteran, 
inasmuch as the veteran is offering his own medical opinion 
and diagnoses, and notes that the record does not indicate 
that the veteran has any medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran's 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).

With respect to this appeal, the Board has concluded that the 
preponderance of the evidence is against the veteran's claims 
for service connection for hepatitis C.  The doctrine of 
reasonable doubt, therefore, does not apply in this case.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 
2098-2099 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)).


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2000).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected respiratory disability is 
currently evaluated as 30 percent disabling under 38 C.F.R. § 
4.97, Diagnostic Code 6602.  The RO has properly considered 
both the former version of this Diagnostic Code as well as 
the amended version that became effective October 7, 1996.  
Since his appeal was pending at the time the applicable 
regulations were amended, the veteran is entitled to 
consideration under whichever set of regulations - old or new 
- provide him with a higher rating.  Karnas, supra.

In conjunction with the present appeal, the veteran was 
afforded VA examination in May 1993, at which time he 
complained of recurrent episodes of bronchial asthma 
exacerbation requiring several visits to the Emergency Room.  
He gave a history of arterial hypertension and bronchial 
asthma diagnosed during military service.  He also gave a 
history of chronic smoking more than 20-years, half a pack a 
day.  The veteran also referred to bronchospasms with strong 
odors, nervousness and limited exercise tolerance.  On 
physical examination, the veteran was noted to be alert, 
oriented times three, in no distress and well nourished.  He 
had a well-hydrated mucosa and clear pharynx without 
exudates.  There was no jugular venous distention (JVD), and 
his neck was described as supple.  He had bilateral mild 
inspiratory wheezes of the lungs, diffusely.  There were no 
crackles.  There was a slight increase of the AP diameter of 
the chest, with normal resonance to percussion.  He was 
tachycardic with S4 gallop.  There was no S3 gallop or 
murmurs, and the heart had a regular rhythm.  There was no 
visceromegaly or ascites.  There was also no edema, cyanosis 
or clubbing of the extremities.  There were, however, 
bilateral superficial varicosities in both legs.  Arterial 
pulses were intact.  The veteran had no focal neurological 
deficits.  Chest x-rays revealed chronic obstructive 
pulmonary changes and a blunted right costophrenic angle 
secondary to old pleural thickening.  Pulmonary function 
testing revealed a pre-bronchial drug FEV-1 level of 60 
percent of predicted, and a pre-bronchial drug FEV-1/FVC of 
63 percent.  The diagnoses were chronic obstructive pulmonary 
disease and bronchial asthma - mild obstruction with 
significant response to bronchodilators.

Private treatment records developed by the Hospital Sub-
Regional de Humacao between 1982 and 1994 show treatment on 
occasion for cardiovascular disease, diagnosed as paroxysmal 
supraventricular tachycardia, as well as bronchial asthma.

In June 1995, the veteran was afforded a VA examination for 
evaluation of heart disease.  The veteran indicated that 
approximately four years prior, he first presented 
palpitations that occurred when he used an asthmatic inhaler 
medication for his service-connected disorder.  He was told 
that it was tachycardia, a side-effect of these drugs.  
Physical examination revealed, in pertinent part, that he had 
a normal sinus rhythm, with no murmurs or gallop.  His pulse 
was 60 and regular.  There was no arrhythmia.  An ECG report 
reflected normal findings.  The diagnosis was non-specific 
heart disease.  The examiner commented that the veteran's 
palpitations were due to temporary tachycardia, which might 
be due to use of sympathomimetic drugs used as 
bronchodilators for his asthma, but this is not considered to 
be a form of heart disease.

Treatment records developed by Ryder Memorial Hospital and 
Dr. Gomez-Lopez in 1995 and 1996 show treatment for bronchial 
asthma.  A December 1995 pulmonary function test (PFT) 
conducted at Ryder Hospital indicated a pre-bronchial drug 
FEV-1 level of 49 percent of predicted, and a pre-bronchial 
drug FEV-1/FVC of 53 percent.  However, the PFT report 
indicated that the veteran's maximum voluntary ventilation 
(MVV) was low relative to FEV-1, which suggested poor effort 
and/or neuromuscular disorder.  Moreover, there was marked 
improvement after bronchodilator.  The PFT report reflects a 
finding of mild to moderate obstructive lung dysfunction 
which clearly improved after bronchodilator therapy.

VA outpatient treatment records developed between 1993 and 
1998 also showed treatment on occasion for bronchial asthma 
and arrthymias, controlled but with frequent episodes of 
tachycardia.  A May 1998 PFT report indicated a pre-bronchial 
drug FEV-1 level of 57 percent of predicted, and a pre-
bronchial drug FEV-1/FVC of 65 percent.  The report reflects 
that there was good effort and cooperation on testing.

Treatment records developed by Yabucoa Family Center in 1998 
and 1999 show treatment on occasion for acute exacerbations 
of bronchial asthma.

The veteran was afforded a VA respiratory disease examination 
in February 2000.  He gave a history of cigarette smoking of 
a half-pack per day, but noted that he had quit two years 
prior.  He complained of productive cough of yellow sputum 
with asthma exacerbations.  He denied hemoptysis or anorexia.  
He referred to his asthma exacerbations occurring on a daily 
basis, consisting of chest tightness, shortness of breath and 
excessive tiredness.  He claimed that these symptoms are only 
partially relieved by medication.  He also referred to 
multiple absences from work due to exacerbations; he claimed 
that he had already used up his sick leave.  The veteran 
noted that he was being treated with Azmacort, Theophylline 
and Singular.  He also received respiratory therapy with 
Albuterol.  He complained of an upset gastric region with 
Theophylline and palpitations with Albuterol use.  On 
physical examination, he was described as well nourished and 
well developed.  He appeared anxious, but was noted to not be 
in any apparent respiratory distress.  His chest was 
symmetric to expansion.  There were bilateral expiratory 
wheezes in all lung fields with prolonged expiratory phase.  
He had a normal heart rhythm with no S3.  There was no 
clubbing or cyanosis of the extremities.  The veteran denied 
a history of pulmonary hypertension, right ventricle 
hypertrophy (RVH), cor pulmonale, congestive heart failure, 
residuals of pulmonary embolism or respiratory failure.  
Chest x-rays showed a hyperaerated lung field.  Pulmonary 
function testing revealed a pre-bronchodilator FEV-1 level of 
76 percent of predicted, and a pre-bronchodilator FEV-1/FVC 
of 60 percent.  The diagnosis was asthma.

Under the old rating criteria in effect prior to October 7, 
1996, a 30 percent evaluation for bronchial asthma 
contemplated moderate asthmatic attacks rather frequent 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  A 60 percent evaluation 
required severe frequent attacks of asthma (one or more 
attacks weekly), marked dyspnea on exertion between attacks 
with only temporary relief by medication, with more than 
light manual labor precluded.  A 100 percent evaluation 
requires pronounced asthmatic attacks very frequently with 
severe dyspnea on slight exertion between attacks and with 
marked loss of weight or other evidence of severe impairment 
of health.  38 C.F.R. § 4.97, DC 6602 (1996).

Under the new rating criteria in effect from October 7, 1996, 
a 30 percent evaluation contemplates FEV-1 of 56 to 70 
percent of predicted or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 
56 to 70 percent, or; daily inhalation or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.  A 60 
percent evaluation contemplates FEV-1 of 40 to 55 percent of 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
course of systemic (oral or parenteral) corticosteroids.  A 
100 percent evaluation contemplates FEV-1 of less than 40 
percent of predicted, or; FEV-1/FVC of less than 40 percent, 
or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immunosuppressive 
medications.  38 C.F.R. § 4.97, 
DC 6602 (2000).

After a contemporaneous review of the record, the Board finds 
that entitlement to a disability evaluation in excess of 30 
percent for bronchial asthma is not shown or approximated 
under either the old or the new criteria for evaluating 
respiratory disorders.

In this case, the evidence of record shows that the veteran's 
latest February 2000 pulmonary function tests resulted a pre-
bronchial drug FEV-1 level of 76 percent of predicted, and a 
pre-bronchial drug FEV-1/FVC of 60 percent.  Prior VA 
pulmonary function tests of record failed to show a pre-drug 
FEV-1 of less than 
57 percent of predicted or a pre-drug FEV1/FVC of less than 
60 percent.  These results were pre-bronchodilator, with 
post-bronchodilator findings even higher.  Although December 
1995 pulmonary function testing at Ryder Memorial Hospital 
revealed lower values, it was noted that the veteran 
exhibited poor effort or a neuromuscular problem and there 
was marked improvement after bronchodilator.  Indeed, the 
1995 PFT report reflected a finding of mild to moderate 
obstructive lung dysfunction which clearly improved after 
bronchodilator therapy.  Although the veteran was treated on 
a more frequent basis for acute exacerbations of his 
bronchial asthma in 1998, the record reflects that his 
disorder was brought under control with inhalational 
medications.  Indeed, there is no evidence that the veteran's 
respiratory disorder has progressed to the point where he 
requires monthly or more frequent doctor's visits because of 
exacerbations of his asthma or that he requires an 
intermittent course of systemic corticosteroids.  In the 
absence of medical evidence to the contrary, it cannot be 
concluded that the veteran's bronchial asthma meets or more 
nearly approximates the next higher evaluation under the new 
respiratory criteria.

Similarly, the Board finds that a 30 percent evaluation under 
the former criteria also most accurately describes the 
veteran's current level of disability due to his respiratory 
disability.  This rating contemplates rather frequent 
asthmatic attacks with moderate dyspnea on exertion between 
attacks.  To obtain the next higher rating of 60 percent, it 
would have to be shown that he experienced one or more asthma 
attacks each week, with marked dyspnea on exertion between 
attacks with only temporary relief by medication, and with 
more than light manual labor precluded.  As noted above, the 
veteran was seen on a more frequent basis for acute 
exacerbations of his bronchial asthma in 1998.  Specifically, 
treatment records obtained from the Yabucoa Family Medical 
Center showed treatment on an almost weekly basis for acute 
exacerbations of bronchial asthma in February and March of 
1998.  However, with use of prescription medication, his 
visits became less frequent to the medical center, i.e. he 
was seen once in April 1998, once in August 1998, once in 
September 1998, once in October 1998, once in December 1998 
and once in January 1999.  In addition, the veteran exhibits 
no objective medical evidence of severe weight loss or severe 
impairment of health.  Although the veteran experiences 
palpitations due to bronchodilators for treatment of his 
asthma, the June 1995 VA examiner indicated that they were 
only temporary in nature and are not considered to be a form 
of heart disease.  Therefore, it cannot be concluded that the 
veteran's bronchial asthma meets or more nearly approximates 
the next higher evaluation under the old respiratory 
criteria.

While the veteran sincerely believes his bronchial asthma 
warrants a higher evaluation, he is not competent to offer 
opinions on questions of medical pathology or severity.  
Espiritu, supra; see also Grottveit v. Brown, 5 Vet. App 91 
(1993).  The medical evidence of record does not support his 
assertions of more severe disability.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath, 
supra.  In this case, the Board finds no provisions upon 
which to assign higher ratings.

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claims or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claims, in which case the claim are denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
finds the preponderance of the evidence is against the 
veteran's claim of entitlement to an increased evaluation for 
bronchial asthma under either the old or new regulatory 
criteria pertaining to respiratory disorders.

Application of the extraschedular provisions is also not 
warranted in this case.  38 C.F.R. § 3.321(b) (2000).  There 
is no objective evidence that the veteran's 
service-connected disability presents such exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

The July 1981 rating decision, which denied entitlement to 
service connection for hepatitis (claimed as a liver 
condition), is reopened; to this extent only, the appeal is 
granted.

Service connection for liver disability, however 
characterized, is denied.

The claim of entitlement to an increased disability rating 
for bronchial asthma is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

